Citation Nr: 0404910	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  98-14 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert D. Davis, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from July 1959 to June 1963.

The veteran filed a claim for service connection for several 
disabilities in November 1992.  He amended that claim to 
include service connection for post traumatic stress disorder 
(PTSD) in August 1993.  In a January 1994 rating decision, 
service connection for PTSD was denied.  The veteran timely 
appealed that decision and the case was subsequently remanded 
by the Board of Veterans' Appeals (Board) in June 1996 for 
further development.  In an April 1998 decision, the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO) granted service connection for PTSD and 
assigned a 30 percent evaluation, effective November 16, 
1992.  The veteran has appealed the initial rating assigned. 
As the disability rating assigned is an initial rating, the 
guidance of Fenderson v. West, 12 Vet. App. 119 (1999), is 
for application as explained below.

Pursuant to the veteran's request, a personal hearing at the 
RO was held in August 2000.  In November 2000, a hearing was 
held at the RO before the undersigned, who is a Member of the 
Board rendering the final determination in this claim and who 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West 2002).  
Transcripts of the hearings are in the file.

By decision of the Board in March 2001, it was determined 
that a rating in excess of 30 percent for PTSD was not 
warranted.  This decision was appealed to the United States 
Court of Appeals for Veterans Claims (Court).  While the 
appeal was pending, an Unopposed Motion For Remand And For 
Stay of Proceedings was filed requesting that the Court 
vacate the decision by the Board and remand the case for 
readjudication of the claim.  This Motion was made as a 
result of a change in the law governing the issue on appeal.  
The Court granted the Motion in October 2001 and the case was 
returned to the Board for compliance with the directives that 
were specified by the Court.

In July 2002, the Board issued a decision that denied the 
veteran's claim for entitlement to an initial rating in 
excess of 30 percent for PTSD.  The veteran, in turn, 
appealed the denial of an increased rating to the Court.

On July 14, 2003, the Court issued an order that granted a 
joint motion for remand and vacated the Board's July 2002 
decision and remanded the matter to the Board for action in 
compliance with the motion

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.  


REMAND

The Court remanded the matter of entitlement to a rating in 
excess of 30 percent for PTSD for additional consideration of 
the claim, in light of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A and implemented at 38 U.S.C.A. § 
3.159, which amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  

Pursuant to 38 U.S.C.A. § 5103A (West 2002), VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  VA is also 
required to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003).

In the instant case, the Board did in fact address the VCAA 
in its July 2002 decision.  The Board determined that the 
duty to notify the veteran with respect to the type of 
evidence needed to substantiate his claim for entitlement to 
an increased rating for PTSD had been satisfied by virtue of 
the RO's issued rating decision, statement of the case, and 
supplemental statements of the case.  Despite the Board's 
finding that the veteran received proper notification of 
evidence needed to substantiate his claim, such matter has 
nevertheless been remanded because the Board failed to 
properly find or communicate that these same documents 
identified specific types of evidence needed for a claim for 
entitlement to a rating in excess of 30 percent for PTSD.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

It has also been determined that the RO, and in turn in the 
Board, likewise failed to adequately inform the veteran as to 
what portion of evidence, if any, he was to submit, and which 
portion of the evidence, if any, VA would obtain in order to 
substantiate his claim for an increased rating for PTSD.  
Pursuant to the Court's decision in Quartuccio v. Principi, 
failure to comply with this duty is remandable error.  
Quartucio v. Principi, 16 Vet. App. 183, 186-87 (2002).

Since no document of record meets the specific notice 
requirements erected by the VCAA, as interpreted by precedent 
opinions of the United States Court of Appeals for Veterans 
Claims in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(identifying evidence to substantiate the claim and the 
relative duties of VA and the claimant to obtain evidence); 
and Charles v. Prinicipi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice), 
further procedural development is required. 

Additionally, the Board further notes that, based on a review 
of the veteran's file, he last underwent a VA PTSD 
examination for compensation purposes in January 1998.  That 
examination is now more than five years old.  Accordingly, an 
additional, more contemporaneous VA PTSD examination will be 
undertaken prior to a final adjudication of the veteran's 
claim for an increased evaluation for his service- connected 
PTSD.

In light of these circumstances, the case is REMANDED to the 
RO for the following action:  

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO should attempt to 
procure copies of all records, which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  The claims file should be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed, and any other applicable 
legal precedent.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002) must 
be fully complied with and satisfied, to 
include full compliance with the decision 
in Quartuccio and the Joint Motion dated 
in July 2003.

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current nature and extent 
of the veteran's service-connected PTSD.  
All indicated tests must be conducted.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
the requested study.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

The examiner is requested to use a 
multiaxial assessment, to assign a GAF 
score, explain what the assigned score 
represents, and to reconcile that score 
with earlier GAF scores.  Where possible, 
the examiner should provide medical 
findings in terms consistent with the 
current criteria for rating psychiatric 
disorders.  The examiner should also 
opine as to whether the veteran is 
unemployable due to the PTSD based on the 
veteran's job experience and level of 
education.  

A complete rationale for each opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.

4.  After any additional development 
required by the VCAA is undertaken and 
completed to the extent possible, the RO 
should review the veteran's claim on the 
basis of all the evidence of record.  If 
the action taken remains adverse to the 
veteran in any way, he and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case (SSOC) and given to opportunity to 
respond thereto.  

Consideration should additionally be 
given to the case of Fenderson v. West, 
12 Vet. App. 119 (1999).  Therein, the 
Court held that, with regard to initial 
ratings following the grant of service 
connection, separate ratings can be 
assigned for separate period of time 
based on the facts found-a practice known 
as "staged" ratings.

The SSOC should additionally include consideration and a 
discussion of 38 C.F.R. § 3.655 if the veteran fails to 
appear for a scheduled examination.  In such case, the RO 
should include a copy of the notification letter in the 
claims file as to the date the examination was scheduled and 
the address to which notification was sent.  If such letter 
is unavailable, someone at the medical center should certify 
the address to which notice was sent and certify whether the 
letter was returned as nondeliverable for any reason.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




